United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 22, 2006
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                      ))))))))))))))))))))))))))                  Clerk

                            No. 05-60561

                      ))))))))))))))))))))))))))

SHARON ANN FORMAN,

                Plaintiff–Appellant,

     v.

SOUTHERN MOTION, INC.,

                Defendant–Appellee.


           Appeal from the United States District Court
             for the Northern District of Mississippi
                         No. 3:03-CV-0232



Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

     Sharon Forman appeals the district court’s order dismissing

her sexual harassment claim against Southern Motion, Inc.,

brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2 (2003 & Supp. 2006), as well as her state law

claims of intentional infliction of emotional distress, negligent

retention, and negligent supervision.      After reviewing the briefs

and pertinent record excerpts and considering the oral arguments


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
of the parties, the court concludes that the district court did

not err in deciding that Forman’s evidence did not create a

genuine issue of material fact as to either a quid pro quo claim

or a hostile work environment claim under Title VII.   Further,

the district court did not err in granting summary judgment on

Forman’s state law claims of intentional infliction of emotional

distress, negligent retention, and negligent hiring.   We

therefore AFFIRM the judgment of the district court.

     AFFIRMED.




                                2